DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-43 (Instant Application 17/174,330) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-11  of U.S. Patent No. 10,310,886 B2, claims 1-43 of U.S. Patent No. 10,922,124. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited U.S. Patent  disclose obvious versions of the instant claims as shown in the table below.


Instant Application 17/174,330
U.S. Patent No. 10,310,886
24. A method for performing middlebox operations at a middlebox element having a plurality of middlebox instances, the method comprising: receiving a data packet from a first managed forwarding element via a tunnel between the managed forwarding element and the middlebox element, wherein the first managed forward element executes on a first host computer to implement a first plurality of logical networks; based on a tag that the managed forwarding element associated with the data packet, selecting a particular middlebox instance associated with the tag from the plurality of middlebox instances; using the selected middlebox instance to perform a middlebox operation on the received packet; and sending the processed data packet to a second managed forwarding element that implements a second plurality of logical networks.
Difference: sending the processed data packet to the managed forwarding element.

1. A method for performing middlebox operations on a host computer executing a middlebox element having a plurality of middlebox instances and a plurality of end machines, the method comprising: receiving a data packet from a managed forwarding element via a software port between the managed forwarding element and the middlebox element having the plurality of middlebox instances, wherein the managed forwarding element executes on the host computer to implement a plurality of logical networks; based on a tag that the managed forwarding element associated with the data packet, selecting from the plurality of middlebox instances a particular middlebox instance associated with the tag; using the selected middlebox instance to perform a middlebox operation on the received packet; and sending the processed data packet to the managed forwarding element.

25. The method of claim 24, wherein: the tag identifies the particular middlebox instance; and the particular middlebox instance is associated with a particular logical network.

2. The method of claim 1, wherein the tag identifies the particular middlebox instance, wherein the particular middlebox instance is associated with a particular logical network.

26. The method of claim 25, wherein the particular logical network belongs to the first and second pluralities of logical networks implemented respectively by the first and second managed forwarding elements.


27. The method of claim 25, wherein the first managed forwarding element receives the data packet from a particular end machine that is associated with the particular logical network and executes on the first host computer, wherein the managed forwarding element selects the tag based on the particular logical network associated with the particular end machine from which the first managed forwarding element receives the data packet.

3. The method of claim 2, wherein the managed forwarding element received the data packet from a particular end machine associated with the particular logical network, wherein the managed forwarding element selected the tag based on the particular logical network associated with the data packet.



34. A non-transitory machine readable medium storing a middlebox element which when executed by at least one processor performs middlebox operations, the middlebox element having a plurality of middlebox instances and comprising sets of instructions for: receiving a data packet from a first managed forwarding element via a tunnel between the managed forwarding element and the middlebox element, wherein the first managed forward element executes on a first host computer to implement a first plurality of logical networks; based on a tag that the managed forwarding element associated with the data packet, selecting a particular middlebox instance associated with the tag from the plurality of middlebox instances; using the selected middlebox instance to perform a middlebox operation on the received packet; and sending the processed data packet to a second managed forwarding element that implements a second plurality of logical networks.
Difference: sending the processed data packet to the managed forwarding element.

10. A non-transitory machine readable medium storing a program for performing middlebox operations on a host computer executing a middlebox element having a plurality of middlebox instances and a plurality of end machines, the program comprising sets of instructions for: receiving a data packet from a managed forwarding element via a software port between the managed forwarding element and the middlebox element having the plurality of middlebox instances, wherein the managed forwarding element executes on the host computer to implement a plurality of logical networks; based on a tag that the managed forwarding element associated with the data packet, selecting from the plurality of middlebox instances a particular middlebox instance associated with the tag; using the selected middlebox instance to perform a middlebox operation on the received packet; and sending the processed data packet to the managed forwarding element.

35. The non-transitory machine readable medium of claim 34, wherein: the tag identifies the particular middlebox instance; and the particular middlebox instance is associated with a particular logical network.

11. The non-transitory machine readable medium of claim 10, wherein the tag identifies the particular middlebox instance, wherein the particular middlebox instance is associated with a particular logical network.







It has been held that the omission of an element and its function is an obvious expedient
if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184
(CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference
element whose function is not needed would have been obvious to one skilled in the art.

4.	The closest prior arts:
	Riddle et al  (US 2009/0161547 A1) discloses  a middlebox element (fig. 1, NAT device 30 deployed in respective edges of networks, section 0061-0062) which operates on a host machine (fig. 1, fig. 2A, traffic management units connected to multiple processing units disposed at various point, section 0067-0068) that hosts a plurality of end machines belonging to a plurality of logical networks (see, logical connection between virtual networks 40a and 40b, section 0061), receiving a data packet (see, receiving of packets and processing packets, section 0078, 0086) from a managed forwarding element operating on the host machine (see, flow message, peaking at packets received, and identify the policies to be applies to data flows traversing it, section 0078, 0086, 0032, 0033);  based on a tag added to the data packet by the managed forwarding element (see, analyze data flow attributes and identifying the traffic classes corresponding to the data flows, section 0078, 0086, 0097).
	
	However, Eriksson et al (US 2007/0286185 A1)  discloses: identifying one of a plurality of logical middleboxes implemented by the middlebox element for a plurality of logical networks (see, Midcom Agent 15 serving midleboxes 13, 14 connected to different non-shown networks, section 0050-0051, see, identify of middleboxes among the middle boxes, section 0053-0056);  processing the data packet according to a configuration for the identified logical middlebox (See, sent instructions for the flow to the  middleboxes in relation to processing the flow correctly, section 0053-055).
	
	Miller at al (US 2016/0087840 A1) discloses virtual network devices (virtual routers) with respect to manage network configuration using  a firewall devices (section 0011, 0017, 0023, 0034, 0047-0049).
	Miller ‘840 further discloses mapping/providing of topology information to manage virtual computer networks (section 0017), including implementing multiple virtual  machined on host computing system (section 0034, 0047-0049).

5.	Claims 24-27, 28-33, 34-35, 36-43 would be allowed, if a Terminal Disclaimer is to overcome the Double Patenting Rejection, set forth in this Office Action. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Singh et al (US 2012/0303790 A1) discloses migration of virtual machines in a cloud computing network (Section 0027, 0038, 0044).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473